      Case 4:20-cv-00514-MW-MAF Document 23 Filed 06/21/21 Page 1 of 14



                                                                    Page 1 of 14

          IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                      TALLAHASSEE DIVISION


CAROLYN ANN MILLER,

      Plaintiff,

vs.                                          Case No. 4:20cv514-MW-MAF

EBS SECURITY, INC.,
PRINTELLA BUCKHEAD, owner,

     Defendants.
______________________________/


        INITIAL SCHEDULING AND CASE MANAGEMENT ORDER

      The pro se Plaintiff filed a third amended complaint [hereinafter

“complaint”], ECF No. 12, on February 9, 2021. The United States

Marshals Office was directed to serve the complaint on Plaintiff’s behalf on

April 13, 2021. ECF No. 19. When two months had passed without any

docket activity, another Order was entered on June 17, 2021, requiring the

Marshals Office to file a status update by July 2, 2021. ECF No. 21.

Today, Defendants have filed an answer to Plaintiff’s complaint. ECF No.

22. The certificate of service reveals the answer was served on Plaintiff.

Id. at 5. Thus, Plaintiff is reminded that any document filed from this point
     Case 4:20-cv-00514-MW-MAF Document 23 Filed 06/21/21 Page 2 of 14



                                                                          Page 2 of 14

forward must also be served on counsel for the Defendants and must

include a certificate of service revealing when and how Plaintiff provided

the document to opposing counsel. In light of Defendant’s filing of the

answer, no further action need be taken by the Marshals Service.

      Rule 1 of the Federal Rules of Civil Procedure requires a “just,

speedy, and inexpensive determination of every action.” To accomplish

that purpose, and in accordance with Rule 16(b) of the Federal Rules of

Civil Procedure, it is ORDERED as follows:

      (1) Discovery Period. The parties are directed to conduct

discovery1 so that the due date of any discovery requested shall not be

later than October 19, 2021. The conduct of any discovery which would

require a later due date shall be permitted only by Court Order, although

the parties may stipulate “to extend a deadline for responding to a specific

discovery request” as long as “the extension does not interfere with . . .

completing discovery, submitting or responding to a motion, or trial.” N.D.

Fla. Loc. R. 6.1. The Court must approve any stipulation or request to


      1
        Discovery is the process by which the parties request and obtain information
from each other regarding their claims or defenses. Discovery is governed by Rules 26
through 37 of the Federal Rules of Civil Procedures and should be conducted without
the Court's involvement.

Case 4:20cv514-MW-MAF
     Case 4:20-cv-00514-MW-MAF Document 23 Filed 06/21/21 Page 3 of 14



                                                                        Page 3 of 14

extend the discovery period. Id. Such a request will be granted only upon

a showing of good cause and diligence. Fed. R. Civ. P. 16(b)(4). The filing

of a motion will not toll the discovery deadline.

      (2) Rule 26 Requirements. This Scheduling Order is entered prior

to the meeting of parties and the filing of the joint report required under

Rule 26, Federal Rules of Civil Procedure, so that discovery may proceed

expeditiously and without unnecessary delay. Modifications may be made

to this Order upon consideration of the parties’ joint report. The following

will be required of all parties to this litigation:

             (a) Meeting of Parties and Filing of Joint Report. Counsel

of record and the pro se Plaintiff shall confer (personally, by phone, or

electronically) within 30 days from the date of this Order as required by

Rule 26(f). Thereafter, a written report outlining the parties’ discovery plan

must be jointly filed within 14 days after the parties’ conference. Fed. R.

Civ. P. 26(f)(2). Plaintiff shall initiate arrangements for the conference and

filing of the report, but the Court shall hold all parties “jointly responsible for

arranging the conference, for attempting in good faith to agree on the

proposed discovery plan, and for submitting to the court within 14 days

after the conference a written report outlining the plan.” Id. If the parties
Case 4:20cv514-MW-MAF
     Case 4:20-cv-00514-MW-MAF Document 23 Filed 06/21/21 Page 4 of 14



                                                                      Page 4 of 14

are unable to agree, each party’s position shall be set out in the joint report.

In addition to the matters set out in Rule 26(f), the following shall also be

discussed at the conference and addressed in the report:

                  (i) The matter of magistrate judge jurisdiction over the

case. In accordance with Rule 73.1(A) of the Local Rules, the parties shall

confer regarding their willingness to consent to magistrate judge

jurisdiction, and the report should reflect this discussion. However, the

report should state only that the parties have conferred regarding this

issue. The parties may withhold consent if they so choose. Under no

circumstances should the parties indicate their respective positions on the

matter of consent in the Joint Report.

                  If all parties, after conferring with one another, elect to

consent to magistrate judge jurisdiction, the attached form of consent

should be signed by all parties and filed in the Clerk’s office. It shall be

Plaintiff’s responsibility to forward the form to Defendant’s counsel who

shall have the responsibility of filing the document. The form should be

filed only if all parties have consented and signed the form. If any party

elects not to consent, the form must not be returned.



Case 4:20cv514-MW-MAF
     Case 4:20-cv-00514-MW-MAF Document 23 Filed 06/21/21 Page 5 of 14



                                                                     Page 5 of 14

                  (ii) The nature and basis of all claims and defenses, and

a good faith attempt to identify the primary factual and legal issues in

dispute.

                  (iii) The possibility for prompt settlement or resolution of

the case, and whether mediation (or any other alternative dispute

resolution process) might be helpful in settlement, either now or after

certain limited discovery has taken place.

                  (iv) Proposed timetables and cutoff dates for the joinder

of other parties, amendments to the pleadings, the filing of motions and

responses, and in particular, whether this Initial Scheduling Order should

be revised or amended in any way.

                  (v) The parties’ respective discovery requirements in this

case, and if the parties deem this Initial Scheduling Order to be inadequate,

they shall develop an alternate proposal which specifically addresses the

timing and form of discovery, whether discovery should be conducted in

phases or limited in any respect, and what, if any, changes should be made

in the discovery procedures and time deadlines set out in this initial

scheduling order, or in the applicable rules.



Case 4:20cv514-MW-MAF
     Case 4:20-cv-00514-MW-MAF Document 23 Filed 06/21/21 Page 6 of 14



                                                                      Page 6 of 14

                  (vi) A good faith estimate as to when the parties believe

the case will be ready for trial (month and year). This date must be set out

in the joint report, and if it is not within 8 months from the date of this

Order, an explanation must be included.

                  (vii) Any other matters which the parties deem

appropriate with regard to specific aspects or the uniqueness of this case,

and including any applicable subject within Rule 16(c).

                  (viii) The parties are directed to inform the Court in their

report if it appears that this case should be made subject to the Manual for

Complex Litigation.

            (b) Rule 26(a)(1) Disclosures. The disclosures required by

Rule 26(a)(1) shall be provided (unless otherwise stipulated), without

awaiting a discovery request, to all other parties within 14 days from the

date of the parties’ meeting required under Rule 26(f).

            (c) Rule 26(a)(2) Disclosures. Rule 26(a)(2) disclosures of

expert witnesses and their opinions shall be made by the plaintiff within 60

days from the date of this Scheduling Order, and by the Defendant or

Defendants within 30 days thereafter. Other parties’ (if any) disclosures



Case 4:20cv514-MW-MAF
      Case 4:20-cv-00514-MW-MAF Document 23 Filed 06/21/21 Page 7 of 14



                                                                       Page 7 of 14

under Rule 26(a)(2) shall be within 30 days after the disclosure made by

the opposing party. Expert witnesses not timely disclosed as required by

Rule 26(a)(2), or whose opinions have been significantly modified or

changed after discovery has ended, will normally not be permitted to testify

at trial.

       (3) Additional Court Action or Scheduling Conference. The

Court will promptly consider the parties’ jointly filed written report, and will

take one of the following courses of action within 14 days thereafter:

            (a) Enter a Final Scheduling Order by modifying this Initial

Scheduling Order as the presiding judge deems appropriate in light of the

parties’ joint written report, or by adopting the parties’ report, or by

confirming the requirements of this Order.

            (b) Set the matter for a Rule 16 scheduling conference, either

by telephonic hearing or requiring personal attendance. A Final Scheduling

Order will be entered thereafter.

            (c) If the Court takes no action within 14 days from the filing of

the joint report, this Initial Scheduling Order will continue in full force and

effect until some further order of this Court.



Case 4:20cv514-MW-MAF
     Case 4:20-cv-00514-MW-MAF Document 23 Filed 06/21/21 Page 8 of 14



                                                                    Page 8 of 14

            (d) If any party so requests by motion, a scheduling conference

or preliminary pre-trial conference may be held to address any of the

matters set out in Rule 16(a), (b), and (c), Federal Rules of Civil Procedure.

Fed. R. Civ. P. 16(e).

      (4) Interrogatories and Requests for Admissions. The combined

total number of interrogatories or requests for admissions from one party to

another shall not exceed fifty (50) in number, including subparts. The

limitation of FED. R. CIV. P. 33(a) shall not apply. Interrogatories and the

answers thereto, and requests for production or inspection, shall not be

filed unless needed for a particular purpose. N.D. Fla. Loc. R. 26.1(A).

      (5) Schedule of Pre-Trial Matters. In accordance with Rule 16(b),

Federal Rules of Civil Procedure, the following schedule shall apply to this

case, unless any party shall file an objection or request a different schedule

within 44 days from the date of this Order:

            (a) Joinder of other parties and amendments of pleadings shall

be accomplished by the service and filing of the appropriate motions or

pleadings within the time required by the Federal Rules of Civil Procedure

or the Local Rules, except as noted below.



Case 4:20cv514-MW-MAF
     Case 4:20-cv-00514-MW-MAF Document 23 Filed 06/21/21 Page 9 of 14



                                                                   Page 9 of 14

            (b) All motions and responses shall be served and filed within

the time required by the Federal Rules of Civil Procedure or the Local

Rules of this Court.

            (c) Motions for summary judgment shall be filed as promptly as

possible, but, unless otherwise permitted by subsequent Court Order, not

later than 21 days after the close of discovery.

            (d) A motion for leave to bring in a third-party defendant under

Rule 14 of the Federal Rules of Civil Procedure shall be made either within

the period provided for the completion of discovery, or within 3 months

from the date of service of the moving party's answer to the complaint or

reply to the counterclaim, whichever comes first; provided, however, that

motions of this nature may be granted after the expiration of such period in

exceptional cases upon showing of special circumstances and of the

necessity for such relief in the interest of justice and upon such terms and

conditions as the Court deems fair and appropriate. Leave of Court shall

not be required if service of the third-party complaint is made within 14

days as provided by either Federal Rule of Civil Procedure 14(a) or 14(b).

            (e) Unless otherwise ordered by the Court, no motions to

compel discovery may be filed after the close of discovery.
Case 4:20cv514-MW-MAF
    Case 4:20-cv-00514-MW-MAF Document 23 Filed 06/21/21 Page 10 of 14



                                                                    Page 10 of 14

            (f) Motions filed may be disposed of without a hearing. N.D.

Fla. Loc. R. 7.1(K).

            (g) If the rules and this Order do not provide a time for the filing

or service of motions or pleadings, then such motions or pleadings shall be

served and filed within the period provided for the completion of discovery.

      (6) Discovery Obligations. The Rules of Civil Procedure set out

explicit time limits for responses to discovery requests. If a party cannot

respond on time, this fact should be communicated by the most expeditious

means to opposing counsel or the pro se Plaintiff. If consent to an

extension of time cannot be obtained, a motion requesting the same should

be immediately filed and served. In the meantime, no motion to compel a

response shall be filed. Stipulations extending the time for responses to

discovery may be made only as authorized by FED. R. CIV. P. 29(b) and

N.D. Fla. Loc. R. 6.1.

      (7) Rule 37 Awards of Motion Expenses. The Court will ordinarily

award fees and costs for time spent in filing (and arguing) a motion to

compel if such a motion is necessary to make the recalcitrant party

respond, or for time spent in opposing (and arguing) such a motion that is

found to be unnecessary or without basis. Certification of all discovery

Case 4:20cv514-MW-MAF
    Case 4:20-cv-00514-MW-MAF Document 23 Filed 06/21/21 Page 11 of 14



                                                                    Page 11 of 14

requests, responses, and objections is required under Rule 26(g), and

violations thereof will be subject to sanctions.

      (8) Resolution of Discovery Controversies. The parties must

attempt to resolve discovery controversies without the Court’s intervention.

The Court will entertain a motion with respect to matters which remain in

controversy only if, after consultation and sincere attempts to resolve

differences, the parties are unable to reach an accord. Any motion filed

shall include certification that such attempts have been made, in

accordance with Rule 7.1(B),(C) and Rule 37, Federal Rules of Civil

Procedure, and shall be in the form required by Local Rule 26.1(D).

Counsel’s attention is also directed to the Federal Rule of Civil Procedure

26(b)(1) and 28 U.S.C. § 1927, counsel’s liability for excessive costs.

      (9) Attorneys’ Fees Records. In any proceeding in which a party

seeks an award of attorney’s fees pursuant to a statute, contract, or law,

the party seeking such an award must first file a motion to determine the

party’s entitlement to a fee award. N.D. Fla. Loc. R. 54.1(A). Only after a

party’s entitlement has been established shall a party file a motion to

determine the amount of the award pursuant to N.D. Fla. Loc. R. 54.1(A).

Time records must not be filed with the Clerk of Court until necessary for

Case 4:20cv514-MW-MAF
    Case 4:20-cv-00514-MW-MAF Document 23 Filed 06/21/21 Page 12 of 14



                                                                          Page 12 of 14

the determination of a fee motion. N.D. Fla. Loc. R. 54.1(D). However, a

“contemporaneous, detailed record of” the time spent on this case must be

maintained and, upon request, disclosed pursuant to Rule 54.1(C). The

time records “must provide enough information to allow the Court to

evaluate reasonableness; an entry like ‘research’ or ‘conference’ without a

description of the subject will not do.” N.D. Fla. Loc. R. 54.1(C).

      (10) Summary Judgment Motions. Any motion for summary

judgment filed pursuant to Rule 56 (or Rule 12(b)(6) which requires

reference to matters outside the pleading), Federal Rules of Civil

Procedure, must include a memorandum of up to 8,000 words, supporting

evidence, and a statement of material facts2 which the moving party

contends is not genuinely disputed. All asserted facts must be supported

by pinpoint citations to the record evidence as required by Rule 56(c) and

N.D. Fla. Loc. R. 56.1(F). The Court must have sufficient detail to readily

locate and check the source. The Court need not “consider record

evidence that has not been properly cited.” N.D. Fla. Loc. R. 56.1(F).




      2
        The “statement of facts must not be set out in a separate document.” N.D. Fla.
Loc. R. 56.1(B).

Case 4:20cv514-MW-MAF
    Case 4:20-cv-00514-MW-MAF Document 23 Filed 06/21/21 Page 13 of 14



                                                                  Page 13 of 14

     A summary judgment motion shall be filed no later than 21 days after

the close of discovery. A party opposing a motion for summary judgment

shall file a memorandum in response of no more than 8,000 words and any

opposing evidence not already in the record.” N.D. Fla. Loc. R. 56.1(C).

     Motions for summary judgment will be taken under advisement as

specified in a subsequent court order. A pro se party will be directed to

submit a response to any such motion that is filed and may await the

issuance of an order specifically directing the response.

     (11) Amendments. This Order may be amended by the Court on its

own motion or upon motion of any party.

     (12) Address. Plaintiff must keep the Clerk of Court and opposing

counsel informed of Plaintiff’s current address, mailing address, and

telephone number if Plaintiff has one. Any change in that information must

be immediately provided to the Court. If mail from this Court cannot reach

the Plaintiff, this case may be dismissed.

     (13) The Clerk of Court shall provide a courtesy copy of this Order to

the United States Marshals Service.




Case 4:20cv514-MW-MAF
    Case 4:20-cv-00514-MW-MAF Document 23 Filed 06/21/21 Page 14 of 14



                                                                     Page 14 of 14

      IT IS FURTHER ORDERED that the Clerk of Court shall return this

file upon the filing of the Rule 26(f) Report, or no later than the close of

discovery, October 19, 2021.

      DONE AND ORDERED on June 21, 2021.



                                   S/ Martin A. Fitzpatrick
                                   MARTIN A. FITZPATRICK
                                   UNITED STATES MAGISTRATE JUDGE




Case 4:20cv514-MW-MAF
